918 F.2d 179
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth Uriah ROSS, also known as Kevin Jones, Petitioner-Appellant,v.Bill ARMONTROUT, Warden, Attorney General of Kentucky,Respondents-Appellees.
No. 90-6310.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1990.
ORDER

1
Appellant is appealing from the district court's order granting the respondent's motion for enlargement of time in which to comply with that court's order granting appellant's 28 U.S.C. Sec. 2254 application for a writ of habeas corpus.


2
It appears from the record that the judgment was entered on September 7, 1990, and that the notice of appeal dated October 3, 1990, was filed in the district court on October 15, 1990.  This filing occurred seven days late.  Fed.R.App.P. 4(a) and 26(a).


3
It further appears from the record that appellant did not apply to the district court for an extension of time within which to file the notice of appeal late, due to excusable neglect, and it appears that no such extension of time has been granted by the district court.


4
It is therefore ORDERED that appellant show cause in writing not later than 21 days from the file date of this order why the appeal should not be dismissed for lack of jurisdiction.  Such response may include, but is not limited to, proof of the date on which the notice of appeal was given to prison authorities for mailing to the district court.   See Houston v. Lack, 487 U.S. 266, 272-73 (1988);  Fallen v. United States, 378 U.S. 139, 144 (1964).  The appellee may file a reply within 10 days of the appellant's response to this order.


5
It is further ORDERED that the briefing schedule be held in abeyance pending the resolution of the question of jurisdiction.

ENTERED BY ORDER OF THE COURT